STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


Christy M.,                                                                      FILED
Petitioner Below, Petitioner                                                November 21, 2016
                                                                                RORY L. PERRY II, CLERK
vs) No. 15-1159 (Harrison County 08-D-276-4)                                  SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

Hunter M.,

Respondent Below, Respondent



                               MEMORANDUM DECISION
        Petitioner Christy M., by counsel Christopher T. Pritt, appeals the Circuit Court of
Harrison County’s October 27, 2015, order affirming the family court’s order modifying the
permanent parenting plan and child support, in addition to other financial issues.1 Pro se
respondent Hunter M. filed a response in support of the circuit court’s order. On appeal,
petitioner alleges that the family court erred in failing to attribute income to respondent based on
his previous three years of employment, backdating child support to July 1, 2012, and attributing
petitioner income totaling $42,000.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

       The parties were divorced by final decree entered in January of 2009. Thereafter, in June
of 2012, petitioner filed a notice of relocation indicating that she intended to move to Charleston,
West Virginia. In June of 2012, respondent filed an objection to the proposed parenting plan
incidental to the relocation and requested that he continue to be designated the primary
custodian. Respondent further requested that petitioner be required to pay child support
consistent with the revised income shares formula. Thereafter, the parties each filed additional
pleadings regarding custody and child support.

       By order entered in August of 2012, the family court ordered the parties to participate in

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W.Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W.Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183
W.Va. 641, 398 S.E.2d 123 (1990).


                                                 1


mediation. Thereafter, respondent filed an amended objection to petitioner’s proposed
amendment to the proposed parenting plan in addition to a counterclaim seeking, among other
relief, an order granting him the previously requested financial relief. In September of 2012, the
family court held a post-mediation status hearing and set the matter for a final hearing in January
of 2013. Following the January of 2013 hearing, the family court entered an interim final hearing
and injunctive order before setting the matter for another final hearing in May of 2013. The
parties were then directed to file briefs pertaining to the financial matters raised in the pleadings.

        In August of 2013, the family court entered an opinion letter setting forth findings of fact
based upon the evidence. The family court determined that respondent would be designated as
the primary residential parent during the school year while petitioner would exercise parenting
time during the summer months, among other shared dates. The family court further ordered the
parties to provide updated financial information so that it could rule on child support. Thereafter,
the family court held several telephone conferences with the parties to address the outstanding
financial issues.

        In June of 2015, the circuit court entered a final order that modified the permanent
parenting plan and child support and addressed other financial issues. In ruling on the issue of
child support, the family court made several findings relevant to this appeal, including the
following: (1) that respondent’s tax year 2011 income should not be considered as usual income
or be averaged since it was a “significant outlier” because it constituted seven-to-eight times his
typical income; (2) that child support should be backdated to July 1, 2012; and (3) that
petitioner’s attributed income was $42,000 per year.

       In July of 2015, petitioner appealed the family court’s order to the circuit court. After
holding a hearing, the circuit court affirmed that order by order entered in October of 2015. It is
from this order that petitioner appeals.

       We have previously established the following standard of review:

               In reviewing a final order entered by a circuit court judge upon a review
       of, or upon a refusal to review, a final order of a family court judge, we review the
       findings of fact made by the family court judge under the clearly erroneous
       standard, and the application of law to the facts under an abuse of discretion
       standard. We review questions of law de novo.

Syl., Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). On appeal, petitioner argues that
the family court erred in failing to attribute income to respondent based on his previous three
years of employment, backdating child support to July 1, 2012, and attributing petitioner income
totaling $42,000. We do not agree.

       Upon our review and consideration of the circuit court’s order, the parties’ arguments,
and the record submitted on appeal, we find no error or abuse of discretion by the circuit court.
Our review of the record supports the circuit court’s decision to deny petitioner relief based on
these alleged errors, which were also argued below. Indeed, the circuit court’s order includes
well-reasoned findings and conclusions as to the assignments of error raised on appeal. Given

                                                  2


our conclusion that the circuit court’s order and the record before us reflect no clear error or
abuse of discretion, we hereby adopt and incorporate the circuit court’s findings and conclusions
as they relate to petitioner’s assignments of error raised herein and direct the Clerk to attach a
copy of the circuit court’s October 27, 2015, “Order Affirming Family Court’s ‘Modified
Permanent Parenting Order’ And ‘Order Modifying Child Support And Addressing Other
Financial Issues’” to this memorandum decision.

       For the foregoing reasons, we affirm.

                                                                                        Affirmed.

ISSUED: November 21, 2016

CONCURRED IN BY:

Chief Justice Menis E. Ketchum
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Allen H. Loughry II




                                                3